ORDER

ARTHUR N. VOTOLATO, Bankruptcy Judge.
Heard on April 17, 2003 on the Debtor’s Motion to Vacate an Order entered February 11, 2003 granting Woodlawn Credit Union’s Motion for Relief from Stay, and Woodlawris objection thereto. The Order granting relief from stay entered by rule of Court due to the Debtor’s failure to timely file an objection to Woodlawris motion. See R.I. LBR 4001 — 1(f). Upon consideration of the arguments, I find that the Debtor has established excusable neglect under Pioneer Investment Servs. Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993), and the Motion to Vacate is GRANTED. The Debtor is ORDERED to file an amended Chapter 13 plan on or before April 28, 2003. A hearing on Woodlawris Motion for Relief From Stay and confirmation of the Debtor’s Chapter 13 plan will be held on Thursday, May 1, 2003, at 9:30 a.m., at the United States Bankruptcy Court, District of Rhode Island, 380 Westminster Mall, 6th Floor, Providence, Rhode Island.